DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The interpretation of the limitation “a light redirecting system for splitting an input light beam into two secondary light beams...” as found in claims 1-2, 4-5, 11, 17, 19-21, and 23-30 under 35 USC 112(f) as discussed in the Office action of record mailed May 7, 2021 is maintained herein.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on September 13, 2021.
The application has been amended as follows: 
	Claim 1 has been amended as follows to correct an antecedent basis issue.
1.  A method of analyzing a light beam, comprising: 
passing the light beam through an interferometer system
wherein said interferometer system comprises: 
a light redirecting system for splitting an input light beam into two secondary light beams to respectively propagate along a first optical arm and a second optical arm, and for recombining said secondary light beams to a combined beam after exiting said optical arms; 
a light detector for receiving said combined beam and generating a signal indicative of an interference pattern encoded in said combined beam; and 
a multipass optical cell positioned at said second optical arm and being configurable to effect a predetermined optical path length within said second arm; and
analyzing an output of said light detector;
wherein the method further comprises reconfiguring said multipass optical cell to effect a different predetermined optical path length within said second arm, and wherein said analyzing said output comprises combining signals corresponding to different optical path length ranges within said second arm.
Allowable Subject Matter
Claims 1-2, 4-5, 11, 17, 19-21, and 23-30 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of analyzing a light beam, the method comprising, among other essential steps, reconfiguring a multipass optical cell in an interferometer system to effect a different predetermined optical path length within said second arm, and wherein said analyzing said output comprises combining signals corresponding to different optical path length ranges within said second arm, in combination with the rest of the limitations of the above claim.
As to claim 27, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a spectrometer system, the system being allowable for the reasons given in the Office action of record mailed May 7, 2021, in combination with the rest of the limitations of the above claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        September 15, 2021